     Case 2:19-cv-00848-MCE-DMC Document 55 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIM DAVIS,                                         No. 2:19-CV-0848-MCE-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    MARION SPEARMAN, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ unopposed motion, ECF No. 49, to

19   modify the schedule for this litigation. Good cause appearing therefor, Defendants’ motion will

20   be granted.

21                   Accordingly, IT IS HEREBY ORDERED that:

22                   1.     Defendants’ unopposed motion, ECF No. 49, to modify the schedule is

23   granted.

24                   2.     The parties may conduct discovery until March 1, 2021. All requests for

25   discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36, and 45 shall be served by this discovery

26   cut-off date. Any motions necessary to compel discovery shall be filed within 60 days from this

27   cut-off date.

28   ///
                                                         1
     Case 2:19-cv-00848-MCE-DMC Document 55 Filed 11/23/20 Page 2 of 2


 1                  3.     All dispositive motions shall be filed within 90 days after the discovery

 2   cut-off date specified above.

 3

 4

 5   Dated: November 20, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
